Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 30-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 30, clear and consistent antecedent basis for the “customized configuration profile” (line 17 and 18) should be defined;  it is noted that only a “patient configuration profile” has been previously defined.  Clarification is respectfully requested.
	In regard to claim 30, the phrase “patient device data corresponding to device data” (line 6) is confusing and appears to be redundant.  Clarification is respectfully requested.
	In regard to claim 35, Applicant’s use of alternate language (i.e. “or”) in line 1 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
	In regard to claim 37, Applicant’s use of alternate language (i.e. “or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
	In regard to claim 38, Applicant’s use of alternate language (i.e. “and/or”) in line 4 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
In regard to claim 39, Applicant’s use of alternate language (i.e. “and/or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  

In regard to claim 43, clear and consistent antecedent basis for the “customized configuration profile” (line 20) should be defined;  it is noted that only a “patient configuration profile” has been previously defined.  Clarification is respectfully requested.
In regard to claim 43, the phrase “patient device data corresponding to device data” (line 6) is confusing and appears to be redundant.  Clarification is respectfully requested.
In regard to claim 49, Applicant’s use of alternate language (i.e. “or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
	In regard to claim 51, Applicant’s use of alternate language (i.e. “or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
	In regard to claim 52, Applicant’s use of alternate language (i.e. “and/or”) in line 4 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
In regard to claim 53, Applicant’s use of alternate language (i.e. “and/or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  
In regard to claim 56, Applicant’s use of alternate language (i.e. “and/or”) in line 4 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  

It is noted that Applicant should consider adopting language such as - - at least one of - - when using alternate language such as “and/or” and “or”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-36, 38-50 and 52-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kocinski (US 2003/0236450).
The Kocinski reference discloses a patient therapy system comprising a CPAP apparatus 11 with an associated modem 12, identification information and a default configuration set by the user thereof (see paragraph [0032]); a remote server 15 communication with a database (see paragraph [0024], [0026], [0027] and [0034]); and a computing device (see description of IPS in paragraphs [0035]-[0037] and [0049]) configured for receiving patient and device data; wherein the CPAP apparatus is configured to provide therapy at a profile customized by the medical practitioner and at least in-part by patient data (see paragraphs [0033]-[0035]) and wherein the CPAP would most certainly provide CPAP therapy at some sort of default configuration profiled (i.e. as set by the user or medical practitioner) if a failure of communication to the remote server were to happen (i.e. especially since the CPAP apparatus may not call the server for more than a week as described in paragraph [0030]).
In regard to claim 32 and 46, see paragraph [0025].
In regard to claims 33, 34, 47 and 48, see paragraph [0027].

	In regard to claims 38, 39, 52 and 53, the pressure or configuration set by either the user or medical practitioner (see paragraph [0033]) metes the claimed “configuration setting”.
	In regard to claims 40 and 54, the mere powering on/off of the CPAP apparatus would mete the claimed “disabled therapy feature”.
	In regard to claims 41 and 55, compliance monitoring/notification (see paragraph [0048]) defines the additional therapy feature.
	In regard to claims 42 and 56, see paragraph [0049].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocinski  (US 2003/0236450) in view of Semen et al. (US 2015/0199479).
The Kocinski reference discloses a patient therapy system (supra), but fails to disclose the identifying mark as being a bar code or a QR code, as claimed.  The Semen et al. reference discloses another patient therapy system that includes use of an associated identifying mark that takes the form of a bar code or a QR code (see paragraph [0271]) so that serial numbers of associated components can be read by a scanning device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kocinski .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The D’Angelo et al., Casse et al., and Rodman et al. references pertain to various patient therapy systems with similar features to that of Applicant’s.



 
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649